Jansen, J.
(concurring). I concur in the majority’s analysis of the claim of ineffective assistance of counsel and in the results obtained. However, I write separately to voice my concern over the voluntariness of defendant’s plea.
I concur in the majority’s conclusion that "[c]ounsel’s incorrect prediction concerning defendant’s sentence and the prosecutor’s role in sentencing is not enough to support a claim of ineffec*126tive assistance of counsel.” As is noted in the majority opinion, the trial court admitted that defense counsel’s actions were "good faith evaluations of a reasonably competent attorney.” I believe that these findings by the trial court preclude a determination of ineffective assistance of counsel.
I write separately to stress that if it were not for the limited scope of review stemming from the remand from the Supreme Court, I would allow defendant to withdraw his guilty pleas. In People v Flores, 90 Mich App 223, 228-229; 282 NW2d 782 (1979), the defendant was instructed by defense counsel that he would receive a concurrent sentence, when in actuality he received a consecutive sentence. Finding that it was not unreasonable to conclude that defendant had been told he would receive a concurrent sentence and that he had based his decision to plead on this understanding, which had not been shared by the prosecuting attorney, the Flores Court held that there was no mutual agreement on the terms of the bargain. Id. at 229. Thus, the Flores Court allowed Flores to withdraw his guilty plea.
In People v West (On Remand), 82 Mich App 195; 266 NW2d 761 (1978), rev’d 406 Mich 941 (1979), defense counsel, on the basis of his own experience, relayed the false impression that the defendant would receive a sentence of fifteen to twenty years. The majority in the Court of Appeals held that a defendant’s mistaken belief that the trial court would be lenient in sentencing the defendant is not a sufficient reason to set aside the defendant’s plea of guilty. Id. Judge Kelly dissented, finding that the defendant relied on what appeared to him to be a bargain and was misled by defense counsel. Our Supreme Court reversed the *127Court of Appeals majority opinion, relying on Judge Kelly’s dissent.
In the present case, the trial court found:
[Although the prosecutor never actually promised to refrain from making a sentence recommendation, . . . [defense counsel] assumed the prosecutor would do so. Based on his own assumption [defense counsel] lead [sic] Defendant to believe and Defendant did, in fact, believe that the prosecutor would not make a sentence recommendation. The testimony also established that Defendant relied on that belief in entering his pleas of guilty.
The evidence demonstrates that Defendant’s plea was based on a misrepresentation (albeit an apparently innocent misrepresentation) by his attorney of the terms of the plea bargain. The misrepresentation was both significant and prejudicial to Defendant since it was a primary consideration in his decision to plead guilty. . . .
At the hearing before Judge Kuhn, [defense counsel] testified that he did not recall the prosecutor making a promise to abstain from making a sentence recommendation. [Defense counsel] also testified that he did not tell Defendant that any such promise was made. That testimony comports with the testimony given before this Court except that [defense counsel] qualified his earlier testimony in two (2) significant ways. First, [defense counsel] stated that the prosecutor never actually promised to make a sentence recommendation but that he, himself, assumed it. Second, while he never expressly told defendant that the prosecutor made such a promise, he conveyed that impression to the Defendant. It is those two (2) qualifications on which this Court relies in rendering this decision.
On the basis of the opinions in Flores and West, I would hold that defendant is entitled to withdraw his guilty pleas. In analyzing this issue, I defer to the trial court’s findings of fact because of *128its unique ability to weigh the evidence and observe the demeanor of the witnesses. People v Hall, 399 Mich 288, 291; 249 NW2d 62 (1976), reh den 400 Mich 952 (1977). Because defendant relied on what appeared to be a bargain and was misled, I would hold that he is entitled to withdraw his guilty pleas.
However, I am constrained to concur with the results in the majority’s opinion because of the limited grounds upon which this case was remanded to the trial court by the Supreme Court. After Judge Kuhn held that defendant’s pleas were voluntary and denied defendant’s motion to withdraw his pleas, a panel of this Court entered an order denying defendant’s application for leave to appeal for lack of merit in the grounds presented. Subsequently, our Supreme Court entered an order remanding the case to the circuit court for a new hearing before a different judge on the question of ineffective assistance of counsel, citing People v Ginther, 390 Mich 436; 212 NW2d 922 (1973).
When an appellate court remands a matter to the trial court, the trial court possesses the authority to take any action not inconsistent with the opinion of the appellate court. VanderWall v Midkiff, 186 Mich App 191, 196; 463 NW2d 219 (1990). A trial court must follow the express wording of the Supreme Court’s order. DAIIE v Krause, 139 Mich App 335, 339; 362 NW2d 272 (1984). I would hold that the Supreme Court’s order remanding for a Ginther hearing specifically on the question of ineffective assistance of counsel precluded the trial court from addressing the question of the voluntariness of defendant’s guilty pleas. Thus, I concur in the results reached in the majority opinion.